DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in response to Application with case number 17/074,549, filed on 10/19/2020 in which claims 1-20 are presented for examination.	
The examiner notes that no claims invoke 35 U.S.C. 112(f) paragraph.
Status of Claims
Claims 1-20 are pending, of which claims 1, 11, and 15 are in independent form.
Specification
The examiner notes that the abstract is in narrative form, limited to a single paragraph on a separate sheet with less than150 words, and does not include legal phraseology.
The body of Specification does not include any URL links or Trademark names requiring capitalization.
Information Disclosure Statement
References cited on IDS filed on 10/19/2020 have been considered by the examiner. 
Priority
Applicants’ claim to benefit of priority based on prior US Provisional Application Number 62/414,517,368 filed on 10/28/2016 is acknowledged by the examiner. The examiner notes the cross-reference to related application is entered in the first paragraph of Specification.
Allowable Subject Matter
Claim 20 is allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-19 of US Patent No. 10,833,876.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the instant application would have been obvious to one of ordinary skill in the art in light of the disclosure of each application or patent listed above and because both applications disclose method, system, and computer readable medium for protecting UE identity during 802.1X carrier hotspot and WI-Fi calling authentication.
As to application claim 1, corresponding to the claim 1 of U.S Patent 10,833,876, all the limitations in claim 1 of the instant application are similar to the limitations in the claim 1 of U.S Patent 10,833,876.
As to application claim 2, corresponding to the claim 2 of U.S Patent 10,833,876, all the limitations in claim 2 of the instant application are similar to the limitations in the claim 2 of U.S Patent 10,833,876.
As to application claim 3, corresponding to the claim 3 of U.S Patent 10,833,876, all the limitations in claim 3 of the instant application are similar to the limitations in the claim 3 of U.S Patent 10,833,876.
As to application claim 4, corresponding to the claim 4 of U.S Patent 10,833,876, all the limitations in claim 4 of the instant application similar to the limitations in the claim 4 of U.S Patent 10,833,876.
As to application claim 5, corresponding to the claim 5 of U.S Patent 10,833,876, all the limitations in claim 5 of the instant application are similar to the limitations in the claim 5 of U.S Patent 10,833,876.
As to application claim 6, corresponding to the claim 6 of U.S Patent 10,833,876, all the limitations in claim 6 of the instant application are similar to the limitations in the claim 6 of U.S Patent 10,833,876.
As to application claim 7, corresponding to the claim 7 of U.S Patent 10,833,876, all the limitations in claim 7 of the instant application are similar to the limitations in the claim 7 of U.S Patent 10,833,876.
As to application claim 8, corresponding to the claim 1 of U.S Patent 10,833,876, all the limitations in claim 8 of the instant application are included in the claim 1 of U.S Patent 10,833,876.
As to application claim 9, corresponding to the claim 8 of U.S Patent 10,833,876, all the limitations in claim 9 of the instant application are similar to the limitations in the claim 8 of U.S Patent 10,833,876.
As to application claim 10, corresponding to the claim 9 of U.S Patent 10,833,876, all the limitations in claim 10 of the instant application are similar to the limitations in the claim 9 of U.S Patent 10,833,876.
As to application claim 11, corresponding to the claim 10 of U.S Patent 10,833,876, all the limitations in claim 11 of the instant application are similar to the limitations in the claim 10 of U.S Patent 10,833,876.
As to application claim 12, corresponding to the claim 11 of U.S Patent 10,833,876, all the limitations in the claim 12 of the instant application are similar to the limitations in the claim 11 of U.S Patent 10,833,876.
As to application claim 13, corresponding to the claim 12 of U.S Patent 10,833,876, all the limitations in the claim 13 of the instant application are similar to the limitations in the claim 12 of U.S Patent 10,833,876.
As to application claim 14, corresponding to the claim 13, of U.S Patent 10,833,876, all the limitations in the claim 14 of the instant application are similar to the limitations in the claim 13 of U.S Patent 10,833,876.
As to application claim 15, corresponding to the claim 14, of U.S Patent 10,833,876, all the limitations in the claim 15 of the instant application are similar to the limitations in the claim 14 of U.S Patent 10,833,876.
As to application claim 16, corresponding to the claims 15 plus 18 of U.S Patent 10,833,876, all the limitations in the claim 16 of the instant application are similar to the limitations in the claims 15 plus 18 of U.S Patent 10,833,876.
As to application claim 17, corresponding to the claim 16, of U.S Patent 10,833,876, all the limitations in the claim 17 of the instant application are similar to the limitations in the claim 16 of U.S Patent 10,833,876.
As to application claim 18, corresponding to the claim 17, of U.S Patent 10,833,876, all the limitations in the claim 18 of the instant application are similar to the limitations in the claim 17 of U.S Patent 10,833,876.
As to application claim 19, corresponding to the claim 19, of U.S Patent 10,833,876, all the limitations in the claim 19 of the instant application are similar to the limitations in the claim 19 of U.S Patent 10,833,876.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 8:00 am – 5:00 pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497